Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Noonan on 7/8/2022.

The application has been amended as follows: 


IN THE CLAIMS:

Cancel claims 1-15.


16.       (New)  A method for removing sulfur from a cannabis distillate comprising:
a ) dissolving the cannabis distillate in an organic solvent of an alkane or an aromatic, forming a dissolved cannabis distillate solution;
b) mixing sodium perchlorate into the dissolved cannabis distillate solution, causing the dissolved cannabis distillate solution to form into a water solution and an organic solvent solution of an alkane or aromatic, wherein the water solution includes sulfur, and wherein the organic solution includes the cannabis distillate;
c ) removing the water solution from the dissolved cannabis distillate solution;
d ) washing the dissolved cannabis distillate organic solution with a brine solution; and
e) removing the brine solution from the dissolved cannabis distillate organic solution to yield a cannabis distillate without sulfur.
 
17.       (New)  The method of claim 16, further comprising removing the organic solvent from the organic solvent solution under a reduced pressure.


The following is an examiner’s statement of reasons for allowance:   the closest prior art is JP 2006516235 A  which teaches  sodium perchlorate and cannabis in the same container and that they are used in a Safety Container For Bioactive Substances And Method For Producing The Container but not used for the claimed method.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655